Case 3:19-cv-11915-AET-DEA Document 5-4 Filed 06/21/19 Page 1 of 1 PageID: 140



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                             :
THOMAS W. TRAMAGLINI,                        : Civil Action No. 3:19-cv-11915
                                             :
                      Plaintiff,             :
                                             :
vs.                                          :
                                             :
                                             :    STIPULATION EXTENDING TIME
PATROLMAN JONATHAN C. MARTIN,                :       TO ANSWER OR OTHERWISE
POLICE CHIEF JOHN MIODUSZEWSKI,              :      RESPOND TO THE COMPLAINT
HOLMDEL TOWNSHIP, LAW                        :
ENFORCEMENT OFFICER JOHN/JANE                :
DOES 1-20, NON-LAW ENFORCEMENT               :
INDIVIDUALS JOHN/JANE DOES 1-10,             :
ABC ENTITIES 1-5, AND BODY                   :
POLITICS 1-5,                                :
                                             :
                      Defendants.            :
                                             :


       IT IS HEREBY AGREED AND STIPULATED between the undersigned parties that

the time in which the defendants Patrolman Jonathan C. Martin, Police Chief John Mioduszewski,

and the Township of Holmdel, may answer or otherwise respond to the complaint is extended up

through and including June 25, 2019.

Dated: May 6, 2019


FOX ROTHSCHILD LLP                                       SCHWARTZ & POSNOCK


/s/ Matthew S. Adams                                     /s/ David A. Schwartz
_________________________                                ____________________________
Matthew S. Adams                                         David A. Schwartz
Attorney for Plaintiffs                                  Attorney for Defendants
